Citation Nr: 1801483	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-16 271	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual employability (TDIU).


REPRESENTATION

Veteran represented by:	James M. McElfresh II, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to March 1964. 

This appeal comes before the Board of Veterans' Appeals (Board) by way of a motion to vacate an October 2017 Board decision, which denied a higher evaluation for service-connected PTSD and entitlement to a TDIU.

In January 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  

In May 2015 and April 2016, the Board remanded the case for further development.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).    

In January 2015, the Veteran was afforded a videoconference hearing before VLJ Schwartz.  VLJ Schwartz took testimony on the issues of entitlement to a rating in excess of 50 percent for PTSD and entitlement to a TDIU.  VA law requires that VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (2017); 38 C.F.R. § 20.707.  The VLJ who took testimony on the issues of entitlement to a rating in excess of 50 percent for PTSD and entitlement to a TDIU did not participate in the October 2017 Board decision made on those appealed issues.  

Accordingly, the October 2017 Board decision to the extent it addressed the issues of a higher rating for PTSD and entitlement to a TDIU is vacated.  




	                        ____________________________________________
	MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals


